


EXHIBIT 10.1


Business Confidential Proprietary Information


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.


TENEX Contract No. 08843672/110033-051
USEC Contract No. EC-SC01-11-UE-03127
Amendment No. 001


AMENDMENT No. 001, signed as of April 22, 2013, to the Enriched Product
Transitional Supply Contract, TENEX Contract No. 08843672/110033-051, USEC
Contract No. EC-SC01-11-UE-03127, entered into on March 23, 2011 (the
"Contract") by and between United States Enrichment Corporation ("USEC") and
Joint Stock Company "Techsnabexport" ("TENEX"). USEC and TENEX are referred to
herein individually as a "Party" and collectively as the "Parties". Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Contract.


SECTION 1. Pursuant to Section 20.04 of the Contract, USEC and TENEX hereby
agree as follows:


1.
Item (i) of Paragraph B-2 of the Contract is hereby replaced with the following:

“(i)
The name and address of the consignee, the First Destination State (as defined
in Article 21), the port and facility in the First Destination State to which
the EUP will be transported, and if known, the origin and the Obligation Code or
other flag of the Natural Uranium to be Delivered (if the latter information is
not known, it shall be promptly supplied by USEC when it is provided to USEC −
which should be prior to Delivery of the Related Natural Uranium to TENEX − by
the third party(ies) providing such Natural Uranium to USEC);”



2.
The following language shall be added at the end of Paragraph E1-1(a) of the
Contract:

“In particular, Form F1-1 in Appendix F1 shall be completed and provided for
each 30B Cylinder of Enriched Product as the CQQ for the Enriched Product, and
Form F1-2 in Appendix F1 shall be completed and provided for each Sample
Container of Enriched Product as the CQQ for the Enriched Product. These CQQ
forms shall accompany the 30B Cylinder or Sample Container to which they relate.
Form F1-3 shall be completed separately and provided to USEC as a summary of the
Delivery of Enriched Product, and is not part of the CQQ. TENEX shall ensure
that the information reported for Enriched Product on each form envisaged by
Appendix F is consistent with the information reported on any other form related
to such Enriched Product so that there are no conflicts between the various
pieces of reported information regarding the Enriched Product. In the event of a
conflict between the CQQ for Enriched Product and the Form F1-3 for such
Enriched Product, the CQQ shall govern.”Business Confidential Proprietary
Information






3.
The following forms, which are now included in Appendix F1 of the Contract, are
hereby replaced with the corresponding forms in Exhibit 1 of this Amendment No.
001:

a.
F1-1 “Certificate of Quality and Quantity for Enriched Product in Product
Cylinders”;





--------------------------------------------------------------------------------




and
b.
F1-2 “Certificate of Quality and Quantity for Enriched Product in P-10 Sample
Containers”.

4.
The following forms, which are now included in Appendix G1 of the Contract, are
hereby replaced with the corresponding forms in Exhibit 2 of this Amendment No.
001:

a.
G1-1 “Delivery Receipt Format for Delivery of Enriched Product in Product
Cylinders”;

b.
G1-2 “Delivery Receipt Format for Delivery of Enriched Product in

c.
Sample Containers”; and

d.
G1-3 “Delivery Receipt Format for delivery of Empty Cylinders”.

5.
The following new forms, which are included in Exhibit 3 of this Amendment No.
001, are hereby added to Appendix F1 and Appendix G1, respectively:

a.
F1-3 “Delivery Summary” ; and

b.
G1-5 “Delivery Receipt Format for Delivery of Empty Sample Containers type P-10
in drums”.

6.
*****

7.
*****



SECTION 2. Except as amended hereby, the Contract shall remain unchanged and in
full force and effect.


SECTION 3. This Amendment No. 001 may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one and the same instrument.
    
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 001 as
of the date first written above.


UNITED STATES ENRICHMENT        JOINT STOCK COMPANY
CORPORATION                    "TECHSNABEXPORT"


By: /s/ Philip G. Sewell                By: /s/ Felix V. Abolenin        
    
Name:                            Name: Felix V. Abolenin
Position:                         Position: Acting Deputy General Director




--------------------------------------------------------------------------------




Exhibit 1
F1-1     Certificate of Quality and Quantity for Enriched Product in Product
Cylinders




Joint Stock Company
“Techsnabexport”
ÎÀÎ «Òåõñíàáýêñïîðò»
Certificate of Quality and Quantity
Ñåðòèôèêàò êà÷åñòâà è êîëè÷åñòâà
For Enriched Product in 30B cylinder
Íà Îáîãàùåííûé Ïðîäóêò â êîíòåéíåðå òèïà 30Â
Document 1.1 Äîêóìåíò 1.1
Shipment No.
Îòïðàâêà ¹


Lot No.
Ïàðòèÿ ¹
BUYER:
ÏÎÊÓÏÀÒÅËÜ:
CONTRACT No. 08843672/110033-051D,   EC-SC01-11-UE-03127 


ÊÎÍÒÐÀÊÒ ¹ 08843672/110033-051D, EC-SC01-11-UE-03127
30B cylinder No.
Êîíòåéíåð 30Â ¹
Valve/Plug seal Nos.
¹¹ ïëîìá íà âåíòèëå è çàãëóøêå
P-10 sample container (tube) Nos.
(for reference only)
Ïðîáîîòáîðíèêè òèïà P-10 ¹¹
(òîëüêî äëÿ ññûëêè)
PSP / ×åõîë No.
Seal / Îòòèñê ïëîìáû Nos.
 
 
30B container
êîíòåéíåð 30Â
30B cylinder gross weight (full), kg
 Âåñ áðóòòî (çàïîëíåííûé), êã
 
30B cylinder tare weight (empty), kg
Âåñ òàðû (ïóñòîé) , êã
 
EUP net weight, kg (N)
Âåñ íåòòî,êã
 
Weight of U contained in EUP, kg (M)
Âåñ ñîäåðæàùåãîñÿ óðàíà, êã
 
M = N* F * A/100
 



Isotopic composition
Èçîòîïíûé ñîñòàâ
ASTM C 996 specification value
Òðåáîâàíèÿ ñïåöèôèêàöèè ASTM C 996
Analyzed value
Âåëè÷èíà ïî àíàëèçó
              U-235
 
 
              U-232
 
 
              U-234
 
 
              U-236
 
 



Uranium Hexafluoride Content (A)
Ñîäåðæàíèå ãåêñàôòîðèäà óðàíà
 
 



Vapor pressure in the filled 30B container
Äàâëåíèå ïàðîâ â êîíòåéíåðå, çàïîëíåííîì UF6
 
 



Impurity elements / Ýëåìåíòû ïðèìåñè 
 
 
Boron
 
 
Silicon
 
 
Technetium-99
 
 



Total content of hydrocarbon, chlorocarbon
and partially substituted halohydro-carbon
Ñóììàðíîå ñîäåðæàíèå óãëåâîäîðîäîâ, õëîðóãëåâîäîðîäîâ è ÷àñòè÷íî çàìåùåííûõ
ãàëîèäîóãëåâîäîðîäîâ
 
 

EUP meets the Specification ASTM Ñ 996 for Enriched Commercial Grade UF6. EUP
has been produced from uranium in accordance with the requirements of ASTM C
787. EUP is not derived from highly enriched uranium or produced from
reprocessed uranium.
ÎÓÏ ñîîòâåòñòâóåò ñïåöèôèêàöèè ASTM Ñ 996 íà Îáîãàùåííûé Êîììåð÷åñêèé UF6. ÎÓÏ
áûë ïðîèçâåäåí èç óðàíà â ñîîòâåòñòâèè ñ òðåáîâàíèÿìè ñïåöèôèêàöèè ASTM C 787.
ÎÓÏ íå áûë ïðîèçâåäåí èç âûñîêîîáîãàùåííîãî óðàíà èëè ðåãåíåðèðîâàííîãî óðàíà.
Date/Äàòà                              
Signature/Ïîäïèñü
Title /Äîëæíîñòü






--------------------------------------------------------------------------------




F1-2     Certificate of Quality and Quantity for Enriched Product in P-10 Sample
Containers


Joint Stock Company
“Techsnabexport”
ÎÀÎ «Òåõñíàáýêñïîðò»
Certificate of Quality and Quantity 
Ñåðòèôèêàò êà÷åñòâà è êîëè÷åñòâà
For Enriched Product
in P-10 Sample Container (Tube)
Íà Îáîãàùåííûé Ïðîäóêò â ïðîáîîòáîðíèêå (òðóáêå)òèïà Ð-10
Document 1.2 Äîêóìåíò 1.2
 
BUYER:
ÏÎÊÓÏÀÒÅËÜ:
CONTRACT No.  08843672/110033-051D, EC-SC01-11-UE-03127 


ÊÎÍÒÐÀÊÒ ¹ 08843672/110033-051D, EC-SC01-11-UE-03127
30B Cylinder No.
Êîíòåéíåð 30Â ¹
(for reference only)
(òîëüêî äëÿ èíôîðìàöèè)
P-10 tube No. No.
P-10 òðóáêà ¹ ¹
Seal No.
Ïëîìáà ¹
Shipment /Ïîñòàâêà No.
Lot /Ïàðòèÿ No. 
Transport drum No.
Òðàíñïîðòíûé ÿùèê ¹
Seal /Îòòèñê ïëîìáû No.
 
P-10 tube
No.
Ð-10 òðóáêà
¹
P-10 tube
No.
Ð-10 òðóáêà
¹
Gross weight (full) kg
Âåñ áðóòòî (çàïîëíåííûé), êã
 
 
Gross weight (empty) kg
Âåñ áðóòòî (ïóñòîé) , êã
 
 
Net weight (N) kg
Âåñ íåòòî, êã
 
 
Weight contained U (M) kg
Âåñ ñîäåðæàùåãîñÿ óðàíà, êã
M = N* F * A/100




 
Isotopic composition 
Èçîòîïíûé ñîñòàâ
ASTM C 996
specification value Òðåáîâàíèÿ ñïåöèôèêàöèè ASTM C 996
Analysed value
Ðåçóëüòàòû àíàëèçà
U-235
 
 
U-232
 
 
U-234
 
 
U-236
 
 
Uranium Hexafluoride Content (A)
Ñîäåðæàíèå ãåêñàôòîðèäà óðàíà
 
 
Impurity elements
/ Ýëåìåíòû ïðèìåñè
 
 
Boron
 
 
Silicon
 
 
Technetium-99
 
 
Total content of hydrocarbon, chlorocarbon
and partially substituted halohydro-carbon
Ñóììàðíîå ñîäåðæàíèå óãëåâîäîðîäîâ, õëîðóãëåâîäîðîäîâ è ÷àñòè÷íî çàìåùåííûõ
ãàëîèäîóãëåâîäîðîäîâ
 
 



EUP meets the Specification ASTM Ñ 996 for Enriched Commercial Grade UF6. EUP
has been produced from uranium in accordance with the requirements of ASTM C
787. EUP is not derived from highly enriched uranium or produced from
reprocessed uranium.
ÎÓÏ ñîîòâåòñòâóåò ñïåöèôèêàöèè ASTM Ñ 996 íà Îáîãàùåííûé Êîììåð÷åñêèé UF6. ÎÓÏ
áûë ïðîèçâåäåí èç óðàíà â ñîîòâåòñòâèè ñ òðåáîâàíèÿìè ñïåöèôèêàöèè ASTM C 787.
ÎÓÏ íå áûë ïðîèçâåäåí èç âûñîêîîáîãàùåííîãî óðàíà èëè ðåãåíåðèðîâàííîãî óðàíà.


Date/Äàòà                              
Signature/Ïîäïèñü
Title /Äîëæíîñòü


















--------------------------------------------------------------------------------




Exhibit 2


G1-1     Delivery Receipt Format for Delivery of Enriched Product in Product
Cylinders


Joint Stock Company
TECHSNABEXPORT
SUPPLIER


OAO
«ÒÅÕÑÍÀÁÝÊÑÏÎÐÒ»
ÏÎÑÒÀÂÙÈÊ
Document 2.1. Äîêóìåíò 2.1.
Delivery Receipt
Êâèòàíöèÿ ïîëó÷åíèÿ


30Â Cylinders
Filled with Enriched Product in PSPs
Êîíòåéíåðû òèïà 30Â
Çàïîëíåííûå Îáîãàùåííûì Ïðîäóêòîì â ÷åõëàõ
Contract
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127 
Êîíòðàêò
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127




Enriched Product Lot No
Ïàðòèÿ Îáîãàùåííîãî Ïðîäóêòà No
Consignor:
Îòïðàâèòåëü: ________________________________
Consignee:
Ïîëó÷àòåëü: ________________________________
Point of Destination:
Ïóíêò íàçíà÷åíèÿ: ___________________________
No.
PSP's Number
Íîìåð çàùèòíîãî ÷åõëà
30Â Cylinder Number
 Íîìåð êîíòåéíåðà 30Â
Sample Container Number
Íîìåð ïðîáîîòáîðíèêà
(for reference only)
Sample Container Number
Íîìåð ïðîáîîòáîðíèêà
(for reference only)
Remarks
Ïðèìå÷àíèÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

The above listed 30Â Cylinders filled with Enriched Uranium Hexafluoride
(Enriched Product) in PSPs
have been received in good condition, judged by the appearance, with the
exception of remarks, noted above, and were properly marked and sealed at the
time of Delivery.
Ïåðå÷èñëåííûå âûøå Êîíòåéíåðû òèïà 30Â, çàïîëíåííûå Îáîãàùåííûì Ãåêñàôòîðèäîì
Óðàíà (Îáîãàùåííûì Ïðîäóêòîì), â ÷åõëàõ ïîëó÷åíû â õîðîøåì, ñóäÿ ïî âíåøíèì
ïðèçíàêàì, ñîñòîÿíèè, çà èñêëþ÷åíèåì çàìå÷àíèé, ñôîðìóëèðîâàííûõ âûøå, è áûëè
äîëæíûì îáðàçîì ïðîìàðêèðîâàíû è îïëîìáèðîâàíû â ìîìåíò ïîñòàâêè.




Point of Delivery: on board of vessel, St. Petersburg
Ïóíêò Ïîñòàâêè: íà áîðòó ñóäíà, Ñàíêò-Ïåòåðáóðã


Vessel:
Ñóäíî:
        


Date of Delivery:
Äàòà Ïîñòàâêè:


Signed on behalf of Seller:
Ïîäïèñàíî çà Ïðîäàâöà: 






Signed on behalf of Buyer:
Ïîäïèñàíî çà Ïîêóïàòåëÿ:

After signing the Delivery Receipt one copy shall be sent to Joint Stock Company
Techsnabexport.
Ïîñëå ïîäïèñàíèÿ Êâèòàíöèè ïîëó÷åíèÿ îäíà êîïèÿ äîëæíà áûòü íàïðàâëåíà â ÎÀÎ
«Òåõñíàáýêñïîðò».






--------------------------------------------------------------------------------




G1-2
Delivery Receipt Format for Delivery of Enriched Product





Joint Stock Company
TECHSNABEXPORT
SUPPLIER


OAO
«ÒÅÕÑÍÀÁÝÊÑÏÎÐÒ»
ÏÎÑÒÀÂÙÈÊ
Document 2.2. Äîêóìåíò 2.2.
Delivery Receipt
Êâèòàíöèÿ ïîëó÷åíèÿ


Sample Containers
Filled with Enriched Product in drums
Ïðîáîîòáîðíèêè
Çàïîëíåííûå Îáîãàùåííûì Ïðîäóêòîì
 â áî÷îíêàõ
Contract
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127 
Êîíòðàêò
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127




Enriched Product Lot No
Ïàðòèÿ Îáîãàùåííîãî Ïðîäóêòà No
Consignor:
Îòïðàâèòåëü: ________________________________
Consignee:
Ïîëó÷àòåëü: ________________________________
Point of Destination:
Ïóíêò íàçíà÷åíèÿ: ___________________________
No.
Drum Number
Íîìåð áî÷îíêà
(for reference only)
30Â Cylinder Number
 Íîìåð êîíòåéíåðà 30Â
(for reference only)
Sample Container Number
Íîìåð ïðîáîîòáîðíèêà
Sample Container Number
Íîìåð ïðîáîîòáîðíèêà
Remarks
Ïðèìå÷àíèÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

The above listed Sample Containers filled with Enriched Uranium Hexafluoride
(Enriched Product) in drums have been received in good condition, judged by the
appearance, with the exception of remarks, noted above, and were properly marked
and sealed at the time of Delivery.
Ïåðå÷èñëåííûå âûøå Ïðîáîîòáîðíèêè, çàïîëíåííûå Îáîãàùåííûì Ãåêñàôòîðèäîì Óðàíà
(Îáîãàùåííûì Ïðîäóêòîì), â áî÷îíêàõ ïîëó÷åíû â õîðîøåì, ñóäÿ ïî âíåøíèì
ïðèçíàêàì, ñîñòîÿíèè, çà èñêëþ÷åíèåì çàìå÷àíèé, ñôîðìóëèðîâàííûõ âûøå, è áûëè
äîëæíûì îáðàçîì ïðîìàðêèðîâàíû è îïëîìáèðîâàíû â ìîìåíò ïîñòàâêè.




Point of Delivery: on board of vessel, St. Petersburg
Ïóíêò Ïîñòàâêè: íà áîðòó ñóäíà, Ñàíêò-Ïåòåðáóðã


Vessel:
Ñóäíî:


Date of Delivery:
Äàòà Ïîñòàâêè:


Signed on behalf of Seller:
Ïîäïèñàíî çà Ïðîäàâöà: 




Signed on behalf of Buyer:
Ïîäïèñàíî çà Ïîêóïàòåëÿ:

After signing the Delivery Receipt one copy shall be sent to Joint Stock Company
Techsnabexport.
Ïîñëå ïîäïèñàíèÿ Êâèòàíöèè ïîëó÷åíèÿ îäíà êîïèÿ äîëæíà áûòü íàïðàâëåíà â ÎÀÎ
«Òåõñíàáýêñïîðò».
 




--------------------------------------------------------------------------------




Exhibit 3
G1-5
Delivery Receipt Format for Delivery of Empty Sample Containers type P-10 in
drums

BUYER ÏÎÊÓÏÀÒÅËÜ 
Document 2.4. Äîêóìåíò 2.4.
Delivery Receipt
Êâèòàíöèÿ ïîëó÷åíèÿ


Empty Sample Containers type P-10 in drums
Ïóñòûå Ïðîáîîòáîðíèêè òèïà Ð-10 â áî÷îíêàõ
Contract
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127 
Êîíòðàêò
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127



Consignor:
Ãðóçîîòïðàâèòåëü:


Consignee:
Ãðóçîïîëó÷àòåëü:



No.
Drum No.
Áî÷îíîê ¹
Sample Container No.
Ïðîáîîòáîðíèê ¹
 
No.
Drum No.
Áî÷îíîê ¹
Sample Container No.
Ïðîáîîòáîðíèê ¹
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



The above listed drums containing Empty Sample Containers type P-10 have been
received in good condition, judged by the appearance, and were properly marked
and sealed at the time of delivery.
Ïåðå÷èñëåííûå âûøå áî÷îíêè, ñîäåðæàùèå Ïóñòûå Ïðîáîîòáîðíèêè òèïà Ð-10, ïîëó÷åíû
â õîðîøåì, ñóäÿ ïî âíåøíèì ïðèçíàêàì, ñîñòîÿíèè, è áûëè äîëæíûì îáðàçîì
ïðîìàðêèðîâàíû è îïëîìáèðîâàíû â ìîìåíò ïîñòàâêè.






Point of Delivery:
Ïóíêò Ïîñòàâêè:


Date of Delivery:
Äàòà Ïîñòàâêè:


Signed on behalf of Seller:
Ïîäïèñàíî çà Ïðîäàâöà: 






Signed on behalf of Buyer:
Ïîäïèñàíî çà Ïîêóïàòåëÿ:







After taking responsibility, one copy is returned to Buyer.
Ïîñëå ïðèíÿòèÿ îòâåòñòâåííîñòè îäíà êîïèÿ íàïðàâëÿåòñÿ Ïîêóïàòåëþ.






--------------------------------------------------------------------------------




G1-3     Delivery Receipt Format for delivery of Empty Cylinders


BUYER ÏÎÊÓÏÀÒÅËÜ 
Document 2.3. Äîêóìåíò 2.3.
Delivery Receipt
Êâèòàíöèÿ ïîëó÷åíèÿ


PSPs containing Clean 30B cylinders
Çàùèòíûå ×åõëû, ñîäåðæàùèå
×èñòûå Êîíòåéíåðû òèïà 30Â
Contract
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127 
Êîíòðàêò
No. 08843672/110033-051D,
¹ EC-SC01-11-UE-03127



Consignor:
Ãðóçîîòïðàâèòåëü:


Consignee:
Ãðóçîïîëó÷àòåëü:



No.
PSP No.
Çàùèòíûé ×åõîë ¹
30B cylinder No.
Êîíòåéíåð 30Â ¹
Remarks
Ïðèìå÷àíèÿ
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



The above listed PSPs containing Clean 30B Containers have been received in good
condition, judged by the appearance, with the exception of remarks, noted above,
and were properly marked and sealed at the time of Delivery.
Ïåðå÷èñëåííûå âûøå Çàùèòíûå ×åõëû, ñîäåðæàùèå ×èñòûå Êîíòåéíåðû 30Â, ïîëó÷åíû â
õîðîøåì, ñóäÿ ïî âíåøíèì ïðèçíàêàì, ñîñòîÿíèè, çà èñêëþ÷åíèåì çàìå÷àíèé,
ñôîðìóëèðîâàííûõ âûøå, è áûëè äîëæíûì îáðàçîì ïðîìàðêèðîâàíû è îïëîìáèðîâàíû â
ìîìåíò ïîñòàâêè.






Point of Delivery:
Ïóíêò Ïîñòàâêè:


Date of Delivery:
Äàòà Ïîñòàâêè:


Signed on behalf of Seller:
Ïîäïèñàíî çà Ïðîäàâöà: 






Signed on behalf of Buyer:
Ïîäïèñàíî çà Ïîêóïàòåëÿ:







After taking responsibility, one copy is returned to Buyer.
Ïîñëå ïðèíÿòèÿ îòâåòñòâåííîñòè îäíà êîïèÿ íàïðàâëÿåòñÿ Ïîêóïàòåëþ.










--------------------------------------------------------------------------------




F1-3     Delivery Summary                                 Business Confidential
Proprietary Information


[ex101f13.jpg]




